Exhibit 1 JOINT FILING AGREEMENT The undersigned hereby agree that the attached Statement on Schedule 13D relating to the Ordinary Shares, par value NIS 0.10 per share, of Blue Square – Israel Ltd. is filed on behalf of each of them. Date: June 7, 2010 MENORA MIVTACHIM HOLDINGS LTD. By:/s/ Ari Kalman Name:Ari Kalman Title:Deputy Managing Director By:/s/ Yoni Tal Name:Yoni Tal Title:Chief Investment Officer MENORA MIVTACHIM INSURANCE LTD. By:/s/ Ari Kalman Name:Ari Kalman Title:Chief Executive Officer By:/s/ Yoni Tal Name:Yoni Tal Title:Deputy Managing Director and Investment Division Manager MENORA MIVTACHIM PENSIONS LTD. By:/s/ Yacov Rozen Name:Yacov Rozen Title:Chief Executive Officer By:/s/ Rami Armon Name:Rami Armon Title:Chief Investment Officer MENORA MIVTACHIM FINANCE LTD. By:/s/ Yehuda Ben Assayag Name:Yehuda Ben Assayag Title:Chairman of the Board of Directors By:/s/ Yoni Tal Name:Yoni Tal Title:Director MENORA MIVTACHIM GEMEL LTD. By:/s/ Itai Yaakov Name:Itai Yaakov Title:Chief Executive Officer By: /s/ Yacov Rozen Name:Yacov Rozen Title:Chairman of the Board of Directors MENORA MIVTACHIM MUTUAL FUNDS LTD. By:/s/ Ronen Avigdor Name:Ronen Avigdor Title:Chief Executive Officer By:/s/ Avi Sternschuss Name:Avi Sternschuss Title:Chairman of the Board of Directors
